                                                Case 18-01094-abl       Doc 56       Entered 11/21/19 17:05:27     Page 1 of 5


                                            1   LARSON ZIRZOW KAPLAN & COTTNER
                                                MATTHEW C. ZIRZOW, ESQ.
                                            2   Nevada Bar No. 7222
                                                E-mail: mzirzow@lzkclaw.com
                                            3
                                                850 E. Bonneville Ave.
                                            4   Las Vegas, Nevada 89101
                                                Tel: (702) 382-1170
                                            5   Fax: (702) 382-1169
                                            6   Attorneys for Defendant,
                                                Dominic Joseph Magliarditi
                                            7

                                            8
                                                                        UNITED STATES BANKRUPTCY COURT
                                            9                                  DISTRICT OF NEVADA
                                           10   In re:                                              Case No. 18-13604-abl
                                           11                                                       Chapter 7
                                                DOMINIC JOSEPH MAGLIARDITI,
LARSON ZIRZOW KAPLAN & COTTNER




                                           12
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                                                               Debtor.
                                           13
         Las Vegas, Nevada 89101
           850 E. Bonneville Ave.




                                           14   TRANSFIRST GROUP, INC. f/k/a                        Adv. No. 18-1094-abl
                                           15   TRANSFIRST HOLDINGS, INC.,
                                                TRANSFIRST THIRD PARTY SALES,
                                           16   LLC f/k/a TRANSFIRST MERCHANT
                                                SERVICES, INC., and PAYMENT                         SECOND STIPULATION RE:
                                           17   RESOURCES INTERNATIONAL, LLC,                       BRIEFING SCHEDULE ON
                                                                                                    PLAINTIFFS’ MOTION FOR
                                           18
                                                                       Plaintiffs,                  SUMMARY JUDGMENT
                                           19   v.

                                           20   DOMINIC JOSEPH MAGLIARDITI,

                                           21                          Defendant.                   Date: December 5, 2019
                                                                                                    Time: 9:30 a.m.
                                           22

                                           23            Defendant, Dominic Joseph Magliarditi (the “Defendant”); and Plaintiffs, TransFirst

                                           24   Group, Inc. f/k/a TransFirst Holdings, Inc., TransFirst Third Party Sales, LLC f/k/s TransFirst

                                           25   Merchant Services, Inc., and Payment Resources International, LLC (collectively, the “Plaintiffs”

                                           26   and together with the Defendant, the “Parties”), by and through their respective counsel, hereby

                                           27   STIPULATE and AGREE (the “Stipulation”) as follows:

                                           28
                                                Case 18-01094-abl        Doc 56     Entered 11/21/19 17:05:27        Page 2 of 5



                                            1          1.      On October 16, 2019, the Plaintiffs filed their Motion for Summary Judgment (the
                                            2
                                            2   “Motion”) [ECF No. 42], which is currently scheduled for hearing on December 5, 2019 at 9:30
                                            3
                                            3   a.m. Pursuant to a prior stipulation of the Parties and later approved by the Court, the Defendant’s
                                            4
                                            4   opposition to the Motion was due on November 8, 2019 [Adv. ECF Nos. 48 and 54], which
                                            5
                                            5   opposition (the “Opposition”) the Defendant did file by that deadline [Adv. ECF Nos. 49-51]. The
                                            6
                                            6   foregoing stipulation and order also provided that the Plaintiffs’ reply to the Opposition had to be
                                            7
                                            7   filed by November 22, 2019.
                                            8
                                            8          2.      The Parties have conferred and agree that the deadline for the Plaintiffs to file any
                                            9
                                            9   reply to the Defendant’s Opposition to the Motion shall be extended for an additional five (5) days,
                                           10
                                           10   and thus through and including November 27, 2019.
                                           11
                                           11          NOW, THEREFORE, the Parties request that the Court enter the proposed Order attached
                                           12
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           12   as Exhibit 1, thereby approving this Stipulation and granting the requested briefing extension.
                                           13
                                           13          Dated: November 21, 2019.
         Las Vegas, Nevada 89101




                                           14
           850 E. Bonneville Ave.




                                           14
                                           15   APPROVED:                                           APPROVED:
                                           15
                                           16   By: /s/ Matthew C. Zirzow                           By: /s/ Stan Johnson
                                           16   LARSON ZIRZOW KAPLAN & COTTNER                      COHEN JOHNSON PARKER EDWARDS
                                           17
                                           17   MATTHEW C. ZIRZOW, ESQ.                             H. STAN JOHNSON, ESQ.
                                           18   Nevada Bar No. 7222                                 Nevada Bar No. 0265
                                           18   850 E. Bonneville Ave.                              375 E. Warm Springs Rd., Ste. 104
                                           19   Las Vegas, Nevada 89101                             Las Vegas, Nevada 89119
                                           19   Tel: (702) 382-1170                                 Tel: (702) 823-3500
                                           20   Fax: (702) 382-1169                                 Fax: (702) 823-3400
                                           20
                                           21
                                           21   Attorneys for Defendant,                            Attorneys for Plaintiffs, TransFirst Group,
                                           22   Dominic Joseph Magliarditi                          Inc. f/k/a TransFirst Holdings, Inc., TransFirst
                                           22                                                       Third Party Sales, LLC f/k/a TransFirst
                                           23                                                       Merchant Services, Inc., and Payment
                                           23                                                       Resources International, LLC
                                           24
                                           24
                                           25
                                           25
                                           26
                                           26
                                           27
                                           27
                                           28
                                           28


                                                                                                2
Case 18-01094-abl   Doc 56   Entered 11/21/19 17:05:27   Page 3 of 5




                    EXHIBIT 1
                                                 Case 18-01094-abl     Doc 56      Entered 11/21/19 17:05:27   Page 4 of 5


                                            1

                                            2

                                            3

                                            4

                                            5

                                            6

                                            7
                                                LARSON ZIRZOW KAPLAN & COTTNER
                                            8   MATTHEW C. ZIRZOW, ESQ.
                                                Nevada Bar No. 7222
                                            9   E-mail: mzirzow@lzkclaw.com
                                                850 E. Bonneville Ave.
                                           10   Las Vegas, Nevada 89101
                                           11   Tel: (702) 382-1170
                                                Fax: (702) 382-1169
LARSON ZIRZOW KAPLAN & COTTNER




                                           12
 Tel: (702) 382-1170 Fax: (702) 382-1169




                                                Attorneys for Defendant,
                                           13   Dominic Joseph Magliarditi
         Las Vegas, Nevada 89101
           850 E. Bonneville Ave.




                                           14

                                           15                          UNITED STATES BANKRUPTCY COURT
                                                                              DISTRICT OF NEVADA
                                           16
                                                In re:                                           Case No. 18-13604-abl
                                           17                                                    Chapter 7
                                                DOMINIC JOSEPH MAGLIARDITI,
                                           18

                                           19                                Debtor.

                                           20
                                                TRANSFIRST GROUP, INC. f/k/a                     Adv. No. 18-1094-abl
                                           21   TRANSFIRST HOLDINGS, INC.,
                                                TRANSFIRST THIRD PARTY SALES,
                                           22
                                                LLC f/k/a TRANSFIRST MERCHANT                    ORDER GRANTING SECOND
                                           23   SERVICES, INC., and PAYMENT                      STIPULATION RE: BRIEFING
                                                RESOURCES INTERNATIONAL, LLC                     SCHEDULE ON PLAINTIFFS’
                                           24                                                    MOTION FOR SUMMARY
                                                                     Plaintiffs,                 JUDGMENT
                                           25   v.
                                           26
                                                DOMINIC JOSEPH MAGLIARDITI,
                                           27
                                                                      Defendant.                 Date: December 5, 2019
                                           28                                                    Time: 9:30 a.m.
                                                 Case 18-01094-abl       Doc 56     Entered 11/21/19 17:05:27          Page 5 of 5



                                            1          Defendant, Dominic Joseph Magliarditi (the “Defendant”); and Plaintiffs, TransFirst
                                            2
                                            2   Group, Inc. f/k/a TransFirst Holdings, Inc., TransFirst Third Party Sales, LLC f/k/a TransFirst
                                            3
                                            3   Merchant Services, Inc., and Payment Resources International, LLC (collectively, the “Plaintiffs”
                                            4
                                            4   and together with the Defendant, the “Parties”), by and through their respective counsel, having
                                            5
                                            5   entered into and filed their Second Stipulation Re: Briefing Schedule on Plaintiffs’ Motion for
                                            6
                                            6   Summary Judgment (the “Stipulation”); the Court having reviewed and considered the same; and
                                            7
                                            7   good cause appearing:
                                            8
                                            8          IT IS HEREBY ORDERED:
                                            9
                                            9          1.      The Stipulation is APPROVED; and
                                           10
                                           10          2.      The deadline for the Plaintiffs to file any reply to the Defendant’s Opposition [Adv.
                                           11
                                           11   ECF No. 49] to the Plaintiffs’ Motion for Summary Judgment [Adv. ECF No. 42] shall be extended
                                           12
LARSON ZIRZOW KAPLAN & COTTNER


 Tel: (702) 382-1170 Fax: (702) 382-1169




                                           12   for five (5) days, and thus must be filed on or before November 27, 2019.
                                           13
                                           13          IT IS SO ORDERED.
         Las Vegas, Nevada 89101




                                           14
           850 E. Bonneville Ave.




                                           14
                                           15   APPROVED:                                            APPROVED:
                                           15
                                           16
                                           16   By: /s/ Matthew C. Zirzow                            By: /s/ Stan Johnson
                                           17   LARSON ZIRZOW KAPLAN & COTTNER                       COHEN JOHNSON PARKER EDWARDS
                                           17   MATTHEW C. ZIRZOW, ESQ.                              H. STAN JOHNSON, ESQ.
                                           18   Nevada Bar No. 7222                                  Nevada Bar No. 0265
                                           18   850 E. Bonneville Ave.                               375 E. Warm Springs Rd., Ste. 104
                                           19   Las Vegas, Nevada 89101                              Las Vegas, Nevada 89119
                                           19
                                           20   Tel: (702) 382-1170                                  Tel: (702) 823-3500
                                           20   Fax: (702) 382-1169                                  Fax: (702) 823-3400
                                           21
                                           21   Attorneys for Defendant,                             Attorneys for Plaintiffs, TransFirst Group,
                                           22   Dominic Joseph Magliarditi                           Inc. f/k/a TransFirst Holdings, Inc., TransFirst
                                           22                                                        Third Party Sales, LLC f/k/a TransFirst
                                           23                                                        Merchant Services, Inc., and Payment
                                           23
                                           24                                                        Resources International, LLC
                                           24                                                  ###
                                           25
                                           25
                                           26
                                           26
                                           27
                                           27
                                           28
                                           28



                                                                                                 2
